Case 8:17-cr-00382-PX Document 241-1 Filed 01/07/19 Page 1 of 4

ATTACHM_E_NT A
STIPULATION OF FAC'I`S

T he undersigned parties stipulate and agree that if this case had proceeded to trial, this
Ojt`ce would have proven the following facts beyond a reasonable doubt T he undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial

La Mara Salvatrucha, a/k/a the MS-l3 gang (“MS-l3”), is a gang composed primarily of
immigrants or descendants of immigrants from El Salvador, with members operating in the State
of Maryland, including Montgomery County and Prince George’s County, and throughout the
United States. ln the United States, MS-13 has been functioning since at least the 19805. MS-13
originated in bos Angeles, Califomia, where MS»13 members handed together for protection
against the larger Mexican groups. MS-I3 evolved into a gang that engaged in turf wars for the
control of drug distribution locations. MS- l 3 quickly spread to states across the country, including
Maryland. MS-l3 is a national and international criminal organization and is one of the largest
street gangs in the United States. Gang members actively recruit members, including juveniles,
from communities with a large number of Salvadorian immigrants

At all relevant times, members of MS-l3 from time to time signiiied their membership by
wearing tattoos reading “MARA SALVATRUCHA," “MS,” “MS“IB,” or similar tattoos, often
written in gotbic lettering. Members also signified their membership through tattoos of devil horns
in various places on their bodies. Members sometime avoid conspicuous MS»13 tattoos with
discreet ones such as “503," spider webs, three dots in a triangle formation signifying “vida loca,"
or clown faces with phrases such as “laugh now, cry later." Some MS-13 members have chosen
not to have tattoos at all, or to have them placed on areas such as the hairline where they can be
easily covered, in order to conceal their gang affiliation from law enforcement

The gang colors of MS-l 3 were blue, black, and white, and members often wore clothing,
particularly sports jerseys, with the number “13" or with numbers that, when added together,
totaled 13, such as “76." MS-13 members also wore blue and white clothing to represent their
membership, including blue and white shoes such as Nike “Cortez.” As with tattoos, some MS-13
members have selected more discreet ways of dressing in order to signify their membership and at
the same time avoid detection by law enforcement MS»l3 members referred to one another by
their gang names, or monikers, and often did not know fellow gang members except by their gang
names.

At all relevant times, members of MS-13 were expected to protect the name, reputation,
and status of the gang from rival gang members and other persons MS-l 3 members required that
all individuals show respect and deference to the gang and its membership To protect the gang
and to enhance its reputation, MS»13 members were expected to use any means necessary to force
respect from those who showed disrespect, including acts of intimidation and violence

Rev. August 2018

Case 8:17-cr-00382-PX Document 241-1 Filed 01/07/19 Page 2 of 4

At all relevant times, members and associates of MS-l3 frequently engaged in criminal
activity, including, but not limited to, murder, assault, kidnapping, robbery, extortion, obstruction
of justice and threatening, intimidating and retaliating against witnesses, as well as attempts and
conspiracies to commit such offenses MS-l 3 members were required to commit acts of violence
both to maintain membership and discipline within the gang and against rival gangs. Participation
in criminal activity by a member, particularly violent acts directed at rival gangs or as directed by
the gang leadership, increased the respect accorded to that member, resulted in that member
maintaining or increasing his position in the gang, and opened the door to a promotion to a
leadership position. One of the principal rules of MS-l 3 was that its members must attack and kill
rivals whenever possible Rivals are often referred to as “chavalas.” MS~ 1 3, in the area of Prince
George’s County and Montgomery County, maintains rivalrles with the 18th Su'eet Gang, Latin
Kings, Adelphi Crew, and the Lewisdale Crew, among others.

At all relevant times, prospective members who sought to join MS-13 were required to
complete an initiation process. Individuals who associated with and were friends of the gang were
called “paisas.” Individuals who did favors and other acts for the gang were called “paros.”
Persons being observed by the gang for potential membership were known as “0bservations."
Individuals who had advanced to the final level before being “jumped in” were called “chequeos,”
or “cheqs.”‘ Chequeos underwent a probationary period during which they were required to
commit crimes on behalf of MS-13 to achieve trust and prove their loyalty to the gang. To join
MS-l§ and become a hill member or “homeboy,” prospective members were required to complete
an initiation process, often referred to as being “jumped in” or “beat in” to the gang. During that
initiation, other members of MS-l3 would beat the new member, usually until a gang member
finished counting aloud to the number thirteen, representing the “13” in MS-13.

MS-lfl is an international criminal organization, and is organized in Maryland and
elsewhere into “cliques,” that is, smaller groups operating in a specific city or region. Cliques
operated under the umbrella rules ofMS-13. MS-l 3 cliques often worked together cooperativer
to engage in criminal activity and to assist one another in avoiding detection by law enforcement
In Maryland and the surrounding area, these cliques included Sailors Locotes Salvatrucha
Westside (“Sailors" or “SLSW”), Parkview Locotes Salvatrucha (“PVLS"), Normandie Locotes
Salvatruchas ("NLS”), Weedons Locotes Salvatrucha (“WLS"), Peajes Locotes Salvatrucha
(“PLS"), and I_,angley Park Salvatruchas (“LPS").

MS-l3, including its leadership, members, and associates, constitute an “enterprise” as
defined in Sections 1961(4) and l959(b)(2) of Title 18, United States Code, that is, a group of
individuals associated in fact that engage in, and the activities of which affect, interstate and
foreign commerce The enterprise constitutes an ongoing organization whose members ftmction
as a continuing unit for the common purpose of achieving the objectives of the enterprise The
purposes of the enterprise include the following:

 

l The terms “MS-13 associate” or “associate of MS-l3” are used broadly in this Statement
of Facts and include persons known as paisas, paros, observations, and chequeos. In addition, the
names of the titles for levels or ranks of involvement are constantly changing within MS-l3.

Rev. August 2018
l 0

Case 8:17-cr-00382-PX Document 241-1 Filed 01/07/19 Page 3 of 4

l. Preserving and protecting the power, territory and profits of the enterprise through
the use of intimidation, violence (including assaults and murder), and threats of violence;

2. Promoting and enhancing the enterprise and its members’ and associates’ activities;

3. Keeping victims and potential victims in fear of the enterprise and in fear of its

. members and associates, through violence and threats of violence;

4. Providing financial support and information to gang members, including those who
were incarcerated for committing acts of violence or other offenses; and

5. Providing assistance to other gang members who committed crimes for and on
behalf of the gang in order to hinder, obstruct, and prevent law enforcement oHicers from
identifying the offender, apprehending the offender, and trying and punishing the offender.

MS-l3, in the District of Maryland and elsewhere, through its members and associates,
engaged in racketeering activity as defined in Section 1961(1) of Title 18, United States Code,
including multiple acts involving murder, robbery, extortion and multiple offenses involving the
distribution of controlled substances, including marijuana and cocaine, in violation of federal laws
and the laws of the state of Maryland.

From an unknown time but before in or about September 2017, the Defendant, KEVIN
ALEXANDER SORIANA-HERNANDEZ (“SORIANA”), was a member and associate of the
Sailors clique of MS-l 3.

In or about 2017, SORIANA knowingly and intentionally conspired with other members
and associates of MS-IB, both in the Sailors clique and other cliques of MS-l3, to conduct and
participate directly and indirectly in the conduct of the affairs of the enterprise, that is, SORIANA
agreed with members and associates of the MS-l3 gang to engage in a pattern of racketeering
activity, including murder, robbery, extortion, and distribution of controlled substances, including
marijuana and cocaine, all in order to further the interests of the enterprise Furthermore, during
this same time period, MS~l3 gang members in the District of Maryland and elsewhere engaged
in said racketeering acts.

In or before August 2017, members of the Sailors clique in Riverdale, Maryland, including
SORIANA, engaged in an on-going and escalating altercation with a group of individuals residing
in Riverdale, Maryland (hereinafter “the Riverdale Location"). The two groups threatened each
other with physical violence, brandished firearms, and discharged firearms at each other. Members
of the Sailors clique believed that the individuals were members of a rival gang.

On or about September 16, 2017, SORIANA and other members of the Sailors clique
conspired, confederated, and agreed to kill individuals involved in the escalating violence between
the two groups. Co-def`endants Carlos Daniel Cardenas-Banegas (“Carlos Cardenas”),
Wilfredo Cardenas-Banegas (“Wilfredo Cardenas”), and two other associates of the Sailors
clique met to plan an attack on individuals residing at the Riverdale Location. SORIANA acquired
a .32 caliber revolver and Carlos Cardenas had a 9mm pistol. A]l five individuals drove to a

Rev. August 2018
1 l

Case 8:17-cr-00382-PX Document 241-1 Filed 01/07/19 Page 4 of 4

location near the Riverdale location in Carlos Cardenas’s van and parked on the top of a hill
overlooking the residence Carlos Cardenas, Wilfredo Cardenas, and SORIANA exited the
van, covered their faces with articles of clothing, and proceeded down the hill toward the Riverdalc
Location. At the time, Victim 9 and Victim 10 were in or near a 2001 Toyota Corolla (hereinafter
“2001 Corolla”). SORIANA fired multiple shots at the 2001 Coroila, Victim 9 and Victirn 10,
but did not strike either individual Carles Cardenas fired one shot at Victim 10, While Victim
10 was still seated in the 2001 Corolla, but Carlos Cardcnas could not fire any additional rounds
because his firearm jammed. Wilfredo Cardenas then approached Victim 10 and stabbed him
multiple times. All five individuals fled from the area in Carlos Cardenas’s van. Victim 10 died
as the result of` his injuries

According to the Office of the Chief Medical Examiner, Victim 10 died from a single
gunshot wound and thirteen stab wounds. The gunshot entered through his upper back, struck his
heart and lung, and exited through his chest, The thirteen stab wounds were concentrated around

Victirn lO’s head, upper back, and neck.
/;H¢- /a M

(/Wil'liam D. Moomau

Catherine K. Dick
Assistant United States Attorneys

S`O STIPULATED:

Francesca Liquori
Trial Attorney
Organized Crime and Gang Section

l<,l“r¢é»pr

Kevin Ale der Soriana-Hernandez
my

Jul'tle Marie Reamy. Esq.
Counsel for Def`endant

 

Rev. August 2018
12

